Citation Nr: 1713393	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  13-03 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to apportionment of the Veterans' disability compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel




INTRODUCTION

The Veteran served on active duty from February 1966 to July 1997.  The appellant is the father of his and the Veteran's two children.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the appellant's request for an apportionment of the Veteran's disability compensation benefits.

In July 2015, the matter was remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  

In a written statement received in April 2017, the Veteran indicated that she was improperly withheld benefits for an incorrect overpayment and requested an audit on her file.  This matter is not current before the Board and is referred to the AOJ for appropriate development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matter on appeal.

The Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders." Stegall v. West, 11 Vet. App. 268, 271   (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.   

As noted in the Board's previous remand, this case involves a simultaneously contested claim; therefore the provisions of 38 U.S.C.A. § 7105A (West 2014) are applicable.  Cases involving simultaneously contested claims are also subject to special procedural regulations.  See 38 C.F.R. §§ 19.100, 19.101, 19.102, 20.500, 20.501, 20.502, 20.503, 20.504 (2016). Specifically, 38 C.F.R. § 19.100 provides that, in a simultaneously contests claim, all interested parties are to be notified of the action taken by the AOJ and of the right and time limit for initiating an appeal, as well as notification of the right to a hearing and representation.

Given the foregoing, the Board instructed that the Veteran be furnished with copies of the appellant's notice of disagreement, the December 2012 statement of the case, and his VA Form 9.  The Veteran was also to be advised of the 30-day period for filing an answer to the substance of the appellant's appeal as provided by 38 U.S.C.A. § 7105A(b); 38 C.F.R. § 20.502.  

The AOJ was also instructed to contact both the appellant and the Veteran and request that they completed a VA Form 21-0788 (Information Regarding Apportionment of Beneficiary's Award) for the years extending from 2010 to the present.  Both parties were to be informed that failure to provide complete and accurate information might adversely affect their interest with respect to the determination of whether an apportionment was warranted.

The Board's review of the claims file following the July 2015 remand does not indicate that any of the instructed development was undertaken; rather, an October 2015 statement of the case was provided to the appellant and the Veteran.  The Board finds that these efforts fail to comply with the Board's remand.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should furnish the Veteran and her representative with copies of the appellant's notice of disagreement, the December 2012 statement of the case, and the VA Form 9.  The Veteran should also be advised of the 30-day period for filing an answer to the substance of the appellant's appeal as provided by 38 U.S.C.A. § 7105A(b); 38 C.F.R. § 20.502.  If the Veteran responds, notice to the appellant and other development as required should be undertaken.

2.  The AOJ should contact both the appellant and the Veteran and request that they completed VA Form 21-0788 (Information Regarding Apportionment of Beneficiary's Award) for the years extending from 2010 to the present.  Both parties should be informed that failure to provide complete and accurate information may adversely affect their interest with respect to the determination of whether an apportionment is warranted.

3.  After ensuring that the requested development is completed-as well as any additional development deemed warranted-readjudicate the appeal.  If any issue remains on appeal, provide the appellant, and the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




